Citation Nr: 1746181	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-53 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to a clothing allowance for the year 2015.

[The matters of entitlement to service connection for tinnitus and acquired psychiatric disorder; and an increased rating for eczema of the feet are the subject of a separate decision.]


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 decision from the Department of Veterans Affairs Medical Center (VAMC) in North Little Rock, Arkansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health or such designee certifies that because of physician-prescribed medication for the veteran's service connected skin disability irreparably damages the veteran's outer garments.  38 C.F.R. § 3.810 (a)(1).

In this case, the Veteran receives compensation for his service-connected eczema, and he uses topical medications to treat this disability. 

At issue is whether the Veteran's prescribed skin medications tend to irreparably damage his outer garments.  The VAMC denied the Veteran's claim, finding that based on the Veteran's Health Administration (VHA) Handbook 1173.15, the medications that the Veteran uses were determined not to cause permanent damage to clothing.

The Board notes that there was a change in the guidelines for the VHA Handbook 1173.15 in May 2015, which rescinded the prior May 2007 version.  The Veteran filed his claim in March 2015; therefore both the May 2007 and May 2015 guidelines were applicable during the Veteran's appeal.  The May 2007 guidelines for VHA Handbook 1173.15 indicate that approval of a clothing allowance claim based on use of medication requires a medical determination.  The May 2015 guidelines for VHA Handbook 1173.15 indicate that while the ultimate determination for a clothing allowance claim based on the use of medication is left to the individual treatment provider, it provides a guide and updated listing created by the Prosthetic and Pharmacy workgroup that identifies skin medications, ointments, or lotions that may cause irreparable staining.  The Veteran's medications, including hydrophilic cream and triamcinolone cream were found to not irreparably stain outer garments. 

Where a law or regulation changes during the pendency of an appeal, VA's General Counsel has held that the Board should first determine which version of the law is more favorable to the Veteran.  By analogy, the Board will apply similar logic and use the guidelines that are more favorable to the Veteran, which in this case would be the May 2007 guidelines.  

After a review of the record that Board finds that additional development is warranted.  As noted above, an annual clothing allowance is payable when the Under Secretary for Health or designee certifies that due to a physician-prescribed medication for a service-connected skin condition irreparable damage is caused to the Veteran's outer garments.  38 C.F.R. § 3.810 (a)(2) (2015).  In the present case, the Veteran is prescribed various creams for his service-connected skin disorder.  However, it does not appear that this matter was referred to the Under Secretary for Health or a designee.  Rather, the August 2015 denial, which noted that the listed medications were not considered staining creams, was signed by a prosthetic representative and the Chief of prosthetics and sensory aids services.  There is no indication that either individual who signed the denial had been appointed as a designee for the Under Secretary for Health.  As such, the Board finds that this matter must be referred to the Under Secretary for Health or a designee to determine whether the Veteran's physician-prescribed medications for his service-connected skin disorder cause irreparable damage to his outer garments.

Further, the Board notes that the Veteran has a separate appeal pending on the issue of entitlement to an increased rating for service connected eczema of the feet, which includes whether his service-connected eczema involves other areas of the body.  The Board remanded that issue in May 2016 for examination and readjudication by the North Little Rock, Arkansas Regional Office (RO).  The RO has not yet readjudicated that issue.  As the outcome of that adjudication may effect the Board's decision in the current clothing allowance appeal, the Board must await the outcome of that adjudication before reaching the merits of the current claim.  See Harris v. Derwinski, 1 Vet. App. 180(1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Following the adjudication of the Veteran's increased rating claim for eczema by the North Little Rock RO (discussed above), the AOJ must submit the Veteran's claim to the Under Secretary of Health, or his designee, to obtain certification as to whether the Veteran's use of any physician-prescribed medication for his service-connected skin disorder, to include Triamcinolone acetonide, and hydrophilic cream, causes irreparable damage to his outer garments. 

A complete rationale for all conclusions reached should be included with the certification.

If the local prosthetics representative or the Chief of prosthetics and sensory aids has been designated to act on these matters by the Under Secretary of Health, this should be documented.

2.  After undertaking any other development deemed appropriate, the re-adjudicate the issue on appeal.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and an appropriate period to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




